           Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 1 of 7                     FILED
                                                                                    2021 Jul-29 PM 04:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

MARCUS HILL,                             )
                                         )
      PLAINTIFF,                         )
                                         )
v.                                       )      CIVIL ACTION NUMBER:
                                         )
PORTFOLIO RECOVERY                       )
ASSOCIATES, LLC,                         )
                                         )
      DEFENDANT.                         )


                                    COMPLAINT


      This is an action brought by the Plaintiff, Marcus Hill, for statutory

damages, attorney’s fees, and costs for Defendant’s violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).

                           JURISDICTION AND VENUE

      This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331. Venue is proper in that at all relevant times the Defendant transacted

business in this District, and the Plaintiff resides in this District.

                         STATEMENT OF THE PARTIES

      1.      Plaintiff, Marcus Hill, is over the age of nineteen (19) years and is a


                                      Page 1 of 7
     Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 2 of 7




        resident of the city of Birmingham in Jefferson County, Alabama.

2.      Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC,

        (hereinafter referred to as “PRA”) is a Limited Liability Company

        formed in the State of Delaware that is authorized to do business in

        this judicial district. Plaintiff asserts that Defendant PRA is a debt

        collector as defined by the Fair Debt Collection Practices Act

        (“FDCPA”) at 15 U.S.C. §1692(a)(6).

                       STATEMENT OF FACTS

                               Background

3.      Prior to April 27, 2021, PRA allegedly purchased or was otherwise

        was assigned a debt belonging to the Plaintiff that was in default.

        Hereinafter this defaulted debt allegedly owed by the Plaintiff will be

        referred to as “the debt.”

4.      On or about April 27, 2021, PRA sent Plaintiff a collection letter in

        an attempt to collect the debt. The debt PRA was attempting to collect

        from the Plaintiff was incurred for personal, family, or household

        services, and, as such, was a “debt” as defined by the FDCPA at 15

        U.S.C. §1692a(5).

5.      In and about its efforts to collect the debt from Plaintiff, PRA decided

                                Page 2 of 7
     Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 3 of 7




        to contact Plaintiff about the debt via written correspondence.

6.      However, rather than preparing and mailing a collection letter on its

        own, PRA sent information regarding the Plaintiff and the debt to a

        third-party commercial mail house located in or around Concord,

        California (hereinafter referred to as “the mail house”).

7.      PRA disclosed to the mail house:

        a.    Plaintiff’s status as a debtor;

        b.    the amount of the debt allegedly owed to PRA;

        c.    the original creditor;

        d.    the account number of the debt;

        e.    other personal information about or regarding the Plaintiff.

8.      The mail house then populated some or all of this information into a

        pre-written template, printed and mailed the letter from California to

        the Plaintiff’s residence in Alabama.

9.      The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as

        “the conveying of information regarding a debt directly or indirectly

        to any person through any medium.”

10.     The sending of an electronic file containing information about

        Plaintiff’s purported debt to a mail house is therefore a

                               Page 3 of 7
  Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 4 of 7




      communication as that term is defined by the FDCPA.

11.   PRA’s communication to the mail house was in connection with the

      collection of a debt since it involved disclosure of the debt to a third-

      party with the objective being communicating with the Plaintiff in an

      effort to motivate or compel the Plaintiff to pay the alleged debt.

12.   Plaintiff never consented to having her personal and confidential

      information concerning the debt, shared with anyone else.

13.   In limiting disclosures to third parties, the FDCPA states at 15 U.S.C.

      § 1692c(b):

            Except as provided in section 1692b of this
            title, without the prior consent of the
            consumer given directly to the debt
            collector, or the express permission of a
            court of competent jurisdiction, or as
            reasonably necessary to effectuate a
            postjudgment judicial remedy, a debt
            collector may not communicate, in
            connection with the collection of any debt,
            with any person other than the consumer,
            his attorney, a consumer reporting agency
            if otherwise permitted by law, the creditor,
            the attorney of the creditor, or the attorney
            of the debt collector. (Emphasis added).

14.   The mail house used by PRA as part of its debt collection efforts

      against the Plaintiff does not fall within any permitted exception


                              Page 4 of 7
  Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 5 of 7




      provided for in 15 U.S.C. § 1692c(b).

15.   The 11th Circuit, in Hunstein v. Preferred Collection & Mgmt. Servs.,

      No. 19-14434, 2021 U.S. App. LEXIS 11648, (11th Cir. Apr. 21,

      2021), recently held that the plaintiff in Hunstein, who alleged

      conduct similar to PRA’s conduct in this matter, namely transmitting

      information regarding a debt to a third-party mail house,

      appropriately had standing and stated a claim under the FDCPA,

      specifically 15 U.S.C. 1692c(b).

16.   Due to PRA’s communication to the mail house, information about

      the Plaintiff, including her name, the amount allegedly owed, the

      original account number for the debt, the fact that PRA claimed

      Plaintiff owed a debt, as well as Plaintiff’s home address are all

      within the possession of an unauthorized third-party.

17.   PRA unlawfully communicated with the unauthorized third-party

      mail house solely for the purpose of streamlining its generation of

      profits and without regard to the regulations imposed by the FDCPA

      or the propriety and privacy of the information which it discloses to

      such third-party.




                             Page 5 of 7
       Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 6 of 7




                        COUNT ONE
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692c(b)

     18.   Defendant’s conduct, as outlined herein, violates 15 U.S.C. §

           1692c(b).

     19.   As a result of Defendant PRA’s violation of the FDCPA, Plaintiff is

           entitled to statutory damages in an amount up to $1,000.00 pursuant

           to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s fees and

           costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant PRA.

           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.


                                          /s/ W. Whitney Seals
                                          W. WHITNEY SEALS,
                                          Attorney for Plaintiff
OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Mr. Marcus Hill
c/o Plaintiff’s Counsel
P.O. Box 10448
Birmingham, AL 35202-0448




                                 Page 6 of 7
     Case 2:21-cv-01044-GMB Document 1 Filed 07/29/21 Page 7 of 7




PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

PORTFOLIO RECOVERY ASSOCIATES, LLC
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104




                             Page 7 of 7
